Name: Commission Regulation (EC) NoÃ 1295/2008 of 18Ã December 2008 on the importation of hops from third countries (Codified version)
 Type: Regulation
 Subject Matter: tariff policy;  European Union law;  marketing;  plant product;  trade
 Date Published: nan

 19.12.2008 EN Official Journal of the European Union L 340/45 COMMISSION REGULATION (EC) No 1295/2008 of 18 December 2008 on the importation of hops from third countries (Codified version) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 192(2) and Article 195(2), in conjunction with Article 4, thereof, Whereas: (1) Commission Regulation (EEC) No 3076/78 of 21 December 1978 on the importation of hops from non-Member countries (2) and Commission Regulation (EEC) No 3077/78 of 21 December 1978 on the equivalence with Community certificates of attestations accompanying hops imported from non-Member countries (3) has been substantially amended several times (4). In the interests of clarity and rationality the said Regulations should be codified. (2) Article 158(1) of Regulation (EC) No 1234/2007 provides that hops and hop products from third countries may be imported only if their quality standards are at least equivalent to those adopted for like products harvested within the Community or their derivatives. Article 158(2) provides, however, that these products should be considered as being of those standards if they are accompanied by an attestation issued by the authorities of the country of origin and recognised as equivalent to the certificate required for the marketing of hops and hop products of Community origin. (3) Commission Regulation (EC) No 1850/2006 of 14 December 2006 laying down detailed rules for the certification of hops and hop products (5) lays down very strict marketing requirements for hop products, and mixtures in particular. There is at the moment no effective method of checking at frontiers that these requirements are met. The only possible substitute for such a check is an undertaking on the part of the exporting countries to comply with the Community's marketing requirements for these products. It is therefore necessary to require that such products be accompanied by an attestation as specified in Article 158(2) of Regulation (EC) No 1234/2007. (4) In order to ensure that Community rules on the certification of hops are respected, Member States should carry out checks to verify whether imported hops conform to the minimum marketing requirements laid down by Regulation (EC) No 1850/2006. (5) Certain third countries have undertaken to comply with the requirements prescribed for the marketing of hops and hop products and have authorised certain agencies to issue attestations of equivalence. These attestations should therefore be recognised as equivalent to Community certificates and the products covered by them admitted to free circulation. (6) It is the responsibility of the organisations concerned in those third countries to keep up to date the information contained in Annex I and to maintain close cooperation with the Commission by communicating to it the information concerned. (7) In order to facilitate control by the competent authorities of the Member States, it is essential to prescribe the form and, where necessary, the content of the attestation and the rules for its utilisation. (8) In order to take account of trade practices, the competent authorities must be empowered, if a consignment is resold or split up, to have prepared under their supervision an extract from the attestation in respect of each new consignment resulting from the splitting up. (9) By analogy with the Community's certification system, certain products should be exempt by virtue of their utilisation from the presentation of the attestations provided for in this Regulation. (10) The measures laid down in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 1. Entry into free circulation in the Community of the products from third countries referred to in point (f) of Article 1 of Regulation (EC) No 1234/2007 shall be conditional upon proof being furnished that the requirements specified in Article 158(1) of that Regulation have been met. 2. The proof referred to in Article 1(1) of this Regulation shall be furnished by production of the attestation provided for in Article 158(2) of Regulation (EC) No 1234/2007, hereinafter referred to as an attestation of equivalence. Article 2 For the purposes of this Regulation, consignment means a quantity of a product having the same characteristics and sent by the same consignor at the same time to the same consignee. Article 3 Attestations accompanying hops and hop products imported from third countries issued by an agency authorised by the third country of origin and appearing in Annex I shall be recognised as attestations of equivalence. Annex I shall be revised on the basis of information communicated by the third countries concerned. Article 4 1. The attestation of equivalence shall be made out for each consignment and shall consist of an original and two copies to be drawn up on a form corresponding to the model set out in Annex II and in accordance with the rules set out in Annex IV. 2. An attestation of equivalence shall be valid only if it is duly completed and authenticated by one of the agencies referred to in Annex I. 3. A duly authenticated attestation of equivalence is one which shows the place and date of issue and which has been signed and bears the stamp of the issuing agency. Article 5 1. Each unit of packaging covered by an attestation of equivalence shall bear the following particulars in one of the official languages of the Community: (a) the description of the product; (b) the variety or varieties; (c) the country of origin; (d) the marks and numbers indicated in section 9 of the attestation of equivalence or the extract. 2. The particulars provided for in paragraph 1 shall appear in legible, indelible characters of uniform size on the outside of the package. Article 6 1. Where, before its entry into free circulation, a consignment covered by an attestation of equivalence is split up and redispatched an attestation extract shall be drawn up in respect of each new consignment resulting from such splitting. The attestation shall be replaced by the necessary number of attestation extracts. Each extract shall be drawn up by the party concerned in one original and two copies on a form corresponding to the model given in Annex III and in accordance with the rules set out in Annex IV. 2. The customs authorities shall endorse accordingly the original and the two copies of the attestation of equivalence, and shall countersign the original and the two copies of each extract. They shall retain the original of the attestation of equivalence, send the two copies to the competent authority as referred to in Article 21 of Regulation (EC) No 1850/2006 and return the original and the two copies of each extract to the person concerned. Article 7 On completion of customs formalities required for release for free circulation in the Community of the product to which the attestation of equivalence or the extract relates, the original and the two copies shall be submitted to the customs authorities who shall countersign them, retaining the original. One copy shall be forwarded by the customs authorities to the competent authority, as referred to in Article 21 of Regulation (EC) No 1850/2006, of the Member State where the product enters into free circulation. The second copy shall be returned to the importer, who must keep it for at least three years. Article 8 If the consignment is resold or split up after it has been released for free circulation, the product must be accompanied by an invoice or other commercial document drawn up by the vendor, giving the reference number of the attestation of equivalence or of the extract, together with the name of the authority which issued them. The following information from the attestation of equivalence or, as the case may be, the extract shall also be included on the invoice or commercial document: (a) for hop cones: (i) the description of the product; (ii) the gross weight; (iii) the place of production; (iv) the year of harvest; (v) the variety; (vi) the country of origin; (vii) the markings and identification numbers given in Section 9 of the attestation; (b) for products manufactured from hops, in addition to the particulars listed under point (a): the place and date of processing. Article 9 1. The Member States shall regularly carry out checks on a random basis to verify whether hops which are imported pursuant to Article 158 of Regulation (EC) No 1234/2007 comply with the minimum marketing requirements set out in Annex I to Regulation (EC) No 1850/2006. 2. The Member States shall report to the Commission, every year by 30 June, the frequency, type and result of the checks which were carried out over the year preceding that date. The checks shall cover at least 5 % of the number of hop consignments expected to be imported from a third country into the Member State in question during the year. 3. If the competent authorities of the Member States find that the samples examined do not satisfy the minimum marketing requirements referred to in paragraph 1, the corresponding consignments may not be marketed in the Community. 4. If a Member State discovers that the characteristics of a product do not conform to the details listed on the attestation of equivalence accompanying the product it shall notify the Commission thereof. In accordance with the procedure provided for in Article 195(2) of Regulation (EC) No 1234/2007, a decision may be taken to withdraw the agency having issued the attestation of equivalence for such products from the list in Annex I. Article 10 By way of derogation from this Regulation, neither the production of the attestation referred to in Article 1(2) nor compliance with the provisions of Article 5 shall be required for the release for free circulation of the following hops and hop products where the weight per individual package does not exceed 1 kg in the case of hop cones and hop powder and 300 g in the case of hop extracts: (a) small packages for sale to private individuals for their own use; (b) for scientific and technical experiments; (c) for fairs covered by the special customs arrangements for fairs. The description, weight and final utilisation of the product must appear on the packaging. Article 11 Regulations (EEC) No 3076/78 and (EEC) No 3077/78 are repealed. References to the repealed Regulations shall be construed as references to this Regulation and shall be read in accordance with the correlation table in Annex VI. Article 12 This Regulation shall enter into force on the 20th day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 December 2008 For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 367, 28.12.1978, p. 17. (3) OJ L 367, 28.12.1978, p. 28. (4) See Annex V. (5) OJ L 355, 15.12.2006, p. 72. ANNEX I AGENCIES AUTHORISED TO ISSUE ATTESTATIONS IN RESPECT OF Hop cones CN code: ex 1210 Hop powders CN code: ex 1210 Saps and extracts of hops CN code: 1302 13 00 Country of origin Agencies authorised Address Code Telephone Fax E-mail (optional) Australia Quarantine Services Department of Primary Industries & Water Macquarie Wharf No 1 Hunter Street, Hobart Tasmania 7000 (61-3) 6233 3352 6234 6785 Canada Plant Protection Division, Animal and Plant Health Directorate, Food Production and Inspection Branch, Agriculture and Agri-food Canada Floor 2, West Wing 59, Camelot Drive Napean, Ontario, K1A OY9 (1-613) 952 8000 991 5612 China Tianjin Airport Entry-Exit Inspection and Quarantine Bureau of the People's Republic of China No. 33 Youyi Road, Hexi District, Tianjin 300201 (86-22) 2813 4078 28 13 40 78 ciqtj2002@163.com Tianjin Economic and Technical Development Zone Entry-Exit Inspection and Quarantine Bureau of the People's Republic of China No. 8, Zhaofaxincun 2nd Avenue, TEDA Tianjin 300457 (86-22) 662 98343 662 98245 zhujw@tjciq.gov.cn Inner Mongolia Entry-Exit Inspection and Quarantine Bureau of the People's Republic of China No. 12 Erdos Street, Saihan District, Huhhot City Inner Mongolia 010020 (86-471) 434 1943 434 2163 zhaoxb@nmciq.gov.cn Xinjiang Entry-Exit Inspection and Quarantine Bureau of the People's Republic of China No. 116 North Nanhu Road, Urumqi City Xinjiang 830063 (86-991) 464 0057 464 0050 xjciq_jw@xjciq.gov.cn New Zealand Ministry of Agriculture and Fisheries PO Box 2526 Wellington (64-4) 472 0367 474 424 472-9071 Gawthorn Institute Private Bag Nelson (64-3) 548 2319 546 9464 Serbia Naucni Institute za Ratarstvo/Zavod za Hmelj sirak I lekovito bilje 21470 Backi Petrovac (38-21) 780 365 621 212 berenji@eunet.yu South Africa CSIR Food Science and Technology PO Box 395 0001 Pretoria (27-12) 841 3172 841 3594 Switzerland Labor Veritas Engimattstrasse 11 Postfach 353 CH-8027 ZÃ ¼rich (41-44) 283 2930 201 4249 admin@laborveritas.ch Ukraine Productional-Technical Centre (PTZ) Ukrhmel Hlebnaja 27 262028 Zhtiomie (380) 37 2111 36 7331 United States Washington Department of Agriculture State Chemical and Hop Lab 21 N. 1st Ave. Suite 106 Yakima, WA 98902 (1-509) 225 7626 454 7699 Idaho Department of Agriculture Division of Plant Industries Hop Inspection Lab 2270 Old Penitentiary Road P.O. Box 790 Boise, ID 83701 (1-208) 332 8620 334 2283 Oregon Department of Agriculture Commodity Inspection Division 635 Capital Street NE Salem, OR 97310-2532 (1-503) 986 4620 986 4737 California Department of Food and Agriculture (CDFA-CAC) Division of Inspection Services Analytical Chemistry Laboratory 3292 Meadowview Road Sacramento, CA 95832 (1-916) 445 0029 or 262 1434 262 1572 USDA, GIPSA, FGIS 1100 NW Naito Parkway Portland, OR 97209-2818 (1-503) 326 7887 326 7896 USDA, GIPSA, TSD, Tech Service Division, Technical Testing Laboratory 10383 Nth Ambassador Drive Kansas City, MO 64153-1394 (1-816) 891 0401 891 0478 Zimbabwe Standards Association of Zimbabwe (SAZ) Northend Close, Northridge Park Borrowdale, P.O. Box 2259 Harare (263-4) 88 2017, 88 2021, 88 5511 88 2020 info@saz.org.zw saz.org.zw ANNEX II ATTESTATION OF EQUIVALENCE ANNEX III EXTRACT OF ATTESTATION ANNEX IV RULES GOVERNING THE FORMS REFERRED TO IN ARTICLES 4 AND 6 I. PAPER The paper to be used is a white paper weighing at least 40 g/m2. II. SIZE The size is: 210 Ã  297 mm. III. LANGUAGES A. The attestation of equivalence must be printed in one of the official languages of the Community; it can also be printed in the official language or one of the official languages of the issuing country. B. The extract of the attestation of equivalence must be printed in one of the official languages of the Community designated by the competent authorities of the issuing Member State IV. COMPLETION OF THE FORMS A. The forms shall be completed by typewriter or by hand; in the latter case, they shall be completed legibly in ink and in printed characters. B. Each form is individualised by a number given by the issuing authority, this number being the same for the original and its two copies. C. In the case of the attestation of equivalence and its extracts: 1. Section 5 shall not be completed for hop products made from blends of hops; 2. Sections 7 and 8 shall be completed for all products made from hops; 3. the description of the products (Section 9) shall be one of the following: (a) unprepared hops: i.e. hops which have only undergone preliminary drying and packaging, (b) prepared hops: i.e. hops which have undergone final drying and packaging, (c) hop powder (which shall include hop pellets and enriched hop powder), (d) isomerised hop extract: i.e. an extract in which the alpha acids have been almost totally isomerised, (e) extract of hops: i.e. other extracts than isomerised extract of hops, (f) mixed hop products: i.e. a mixture of the products referred to in points (c), (d) and (e) above, excluding hops; 4. the description unprepared hops or prepared hops shall be followed by the word seedless if the seed content is less than 2% of the weight of the hops, and by the word seeded in other cases; 5. in cases where products made from hops are obtained from hops of different varieties and/or different places of production, these different varieties and/or places of production shall be stated in Section 9, followed by the percentage by weight of each variety from each production area making up the blend. ANNEX V Repealed Regulations with list of their successive amendments Commission Regulation (EEC) No 3076/78 (OJ L 367, 28.12.1978, p. 17) Commission Regulation (EEC) No 1465/79 (OJ L 177, 14.7.1979, p. 35) Article 2 only concerning the references to Article 3 of Regulation (EEC) No 3076/78 Commission Regulation (EEC) No 4060/88 (OJ L 356, 24.12.1988, p. 42) Article 1 only Commission Regulation (EEC) No 2264/91 (OJ L 208, 30.7.1991, p. 20) Commission Regulation (EEC) No 2940/92 (OJ L 294, 10.10.1992, p. 8) Commission Regulation (EEC) No 717/93 (OJ L 74, 27.3.1993, p. 45) Commission Regulation (EEC) No 2918/93 (OJ L 264, 23.10.1993, p. 37) Commission Regulation (EEC) No 3077/78 (OJ L 367, 28.12.1978, p. 28) Commission Regulation (EEC) No 673/79 (OJ L 85, 5.4.1979, p. 25) Commission Regulation (EEC) No 1105/79 (OJ L 138, 6.6.1979, p. 9) Commission Regulation (EEC) No 1466/79 (OJ L 177, 14.7.1979, p. 37) Commission Regulation (EEC) No 3042/79 (OJ L 343, 31.12.1979, p. 5) Commission Regulation (EEC) No 3093/81 (OJ L 310, 30.10.1981, p. 17) Commission Regulation (EEC) No 541/85 (OJ L 62, 1.3.1985, p. 57) Commission Regulation (EEC) No 3261/85 (OJ L 311, 22.11.1985, p. 20) Commission Regulation (EEC) No 3589/85 (OJ L 343, 20.12.1985, p. 19) Article 1(2) Commission Regulation (EEC) No 1835/87 (OJ L 174, 1.7.1987, p. 14) Commission Regulation (EEC) No 3975/88 (OJ L 351, 21.12.1988, p. 23) Commission Regulation (EEC) No 4060/88 (OJ L 356, 24.12.1988, p. 42) Article 2 only Commission Regulation (EEC) No 2835/90 (OJ L 268, 29.9.1990, p. 88) Commission Regulation (EEC) No 2238/91 (OJ L 204, 27.7.1991, p. 13) Commission Regulation (EEC) No 2915/93 (OJ L 264, 23.10.1993, p. 29) Commission Regulation (EC) No 812/94 (OJ L 94, 13.4.1994, p. 4) Commission Regulation (EC) No 1757/94 (OJ L 183, 19.7.1994, p. 11) Commission Regulation (EC) No 201/95 (OJ L 24, 1.2.1995, p. 121) Commission Regulation (EC) No 972/95 (OJ L 97, 29.4.1995, p. 62) Commission Regulation (EC) No 2132/95 (OJ L 214, 8.9.1995, p. 7) Commission Regulation (EC) No 539/98 (OJ L 70, 10.3.1998, p. 3) Commission Regulation (EC) No 81/2005 (OJ L 16, 20.1.2005, p. 52) Commission Regulation (EC) No 495/2007 (OJ L 117, 5.5.2007, p. 6) ANNEX VI Correlation Table Regulation (EEC) No 3076/78 Regulation (EEC) No 3077/78 This Regulation Article 1(1) and (2) Article 1(1) and (2) Article 1(3) Article 2 Article 1, first sentence Article 3, first paragraph Article 1, second sentence Article 3, second paragraph Article 2 Article 4 Article 3(1), introductory sentence Article 5(1), introductory sentence Article 3(1), first to fourth indents Article 5(1), points (a) to (d) Article 3(2) Article 5(2) Article 4  Article 5(1), first sentence Article 6(1), first subparagraph Article 5(1), second sentence Article 6(1), second subparagraph Article 5(1), third sentence Article 6(1), third subparagraph Article 5(2), first sentence Article 6(2), first sentence Article 5(2), second sentence Article 6(2), second sentence Article 6 Article 7 Article 7, first paragraph, except last five words Article 8, first paragraph Article 7, last five words of first paragraph and point 1 Article 8, second paragraph, introductory words Article 7, point 1(a), introductory words Article 8, second paragraph point (a), introductory words Article 7, point 1(a), first indent Article 8, second paragraph, point (a)(i) Article 7, point 1(a), second indent Article 8, second paragraph, point (a)(ii) Article 7, point 1(a), third indent Article 8, second paragraph, point (a)(iii) Article 7, point 1(a), fourth indent Article 8, second paragraph, point (a)(iv) Article 7, point 1(a), fifth indent Article 8, second paragraph, point (a)(v) Article 7, point 1(a), sixth indent Article 8, second paragraph, point (a)(vi) Article 7, point 1(a), seventh indent Article 8, second paragraph, point (a)(vii) Article 7, point 1(b) Article 8, second paragraph, point (b) Article 7(2)  Article 7a, first paragraph, first sentence Article 9(1) Article 7a, first paragraph, second sentence Article 9(2) Article 7a, second paragraph Article 9(3) Article 7a, third paragraph, first sentence Article 9(4), first subparagraph Article 7a, third paragraph, second sentence Article 9(4), second subparagraph Article 8 Article 10 Article 9  Article 10    Article 11   Article 12 Annex Annex I Annex I Annex II Annex II Annex III Annex III  Annex IV Annex IV   Annex V   Annex VI